Citation Nr: 1328877	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  12-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.

2.  The Veteran has type II diabetes mellitus that is presumed to be related to exposure to herbicide agents during active military service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for diabetes mellitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has type II diabetes mellitus as a result of his active military service.  Specifically, he states that he was exposed to herbicide agents, such as Agent Orange, while he served with the United States Air Force in Thailand.  The Veteran states that he was stationed at Udorn air base in Thailand.  He states that he was a member of the Transient Alert Area/Crash and Recovery Team, and he describes that in February 1972 he participated in a recovery at a crash site outside the base.  The Veteran also maintains that he daily picked up the drag parachutes, from the returning aircraft, that were blown to the perimeter fence by the aircraft exhaust.  Finally, the Veteran argues that his duty location was in a hanger at the back perimeter of the base.  The Veteran believes that these duties exposed him to herbicides and thus service connection is warranted for type II diabetes mellitus.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2012) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2012).  Type II diabetes mellitus is listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  

In this case, the Veteran satisfies the existence of the present disability standard for his type II diabetes mellitus claim.  A physician's statement, received by VA in May 2010, specifies that she has been treating the Veteran for type II diabetes mellitus since February 2006.  Thus, the evidence establishes the existence of the claimed disability.

The Veteran's service personnel records (SPRs) document that he served in Thailand during the Vietnam era from August 1971 to June 1972.  Additionally the Veteran's DD-214 does indicate service in Indochina.  The records do not contain information concerning exposure to herbicide agents, but they do expressly establish that he served in Thailand.  The records also establish that the Veteran served at the Udorn Royal Thai Air Force Base.  The SPRs also corroborate the Veteran's statements that he was a member of the Transient Alert Area/Crash and Recovery Team.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used.

According to the bulletin, if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

In the Veteran's case, his MOS was Aircraft Maintenance Specialist.  Thus, he did not have a security related MOS.  However, the Veteran has consistently stated, as described above, that he was responsible for daily or twice daily walking to the 
perimeter fence to pick up the drag parachutes from the returning aircraft.  He describes that this was necessary as once the aircraft were on the ground they would cut away the chutes and the exhaust would carry them over to the perimeter fence.  The chutes were then policed up to prevent them from being a detriment to further flight operations.  The Veteran also describes that he participated in aircraft crash recovery as a member of the Transient Alert Area/Crash and Recovery Team.

Here, the Veteran has provided consistent and credible statements concerning exposure to herbicide agents during his military service in Thailand.  Although he was not assigned to perimeter duty, his type of responsibilities in retrieving parachutes at the perimeter fence likely brought him in close proximity to areas that were in fact sprayed to limit vegetation growth.  Moreover, Veteran's performance report dated from August 1971 to May 1972 from Udorn airbase does describe the Veteran's duties to assist in ground handling of transient aircraft including parking, towing and servicing aircraft.  As this performance report does not provide an exhaustive list of the Veteran's duties in assisting aircraft, it is credible that the Veteran's duties also required him to retrieve aircraft parachutes to the base perimeter fence.  Additionally, the Veteran's SPRs are supportive of his statements that he served as part of the Transient Alert Area/Crash and Recovery Team.  The Board emphasizes that the evidence does not explicitly show that the Veteran was exposed to herbicide agents during service let alone the type of tactical agents comparable to Agent Orange.  Nevertheless, in view of the information set forth by C&P in the May 2010 bulletin and resolving reasonable doubt in the Veteran's favor, the Board finds that he was as likely as not exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

As previously noted, the post-service medical evidence shows that the Veteran has type II diabetes mellitus.  That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's diabetes mellitus was not caused by exposure to herbicide agents.  Although the relevant regulations pertain specifically to service in Vietnam, the May 2010 C&P bulletin reflects that the presumption of service connection for exposure to herbicide agents should also be applied to veterans serving in Thailand.  In view of the evidence, the Board finds that the Veteran has type II diabetes mellitus that is presumed to be related to exposure to herbicide agents during active military service.  Therefore, the Board concludes that service connection is warranted for type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.






ORDER

Entitlement to service connection for type II diabetes mellitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


